DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 08/23/2022 after the non-final rejection of 06/03/2022. Claims 1-2, 6-9, 11, 13-16, 18 and 20 have been amended in this submission, while no claims have been added or cancelled. Thus claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	With regards to the prior art rejection, the Applicants arguments have been fully considered but they are moot in light of new grounds of rejection as necessitated by amendments. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 09/07/2022 have been accepted and considered in this office action and they are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite the limitation "the target domain".  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that the correct term here should be “the target acoustic domain”.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims recite “mapping the feature-based voice data from the first acoustic domain to the target domain”. The underlined section above is indefinite and instead, the correct term should be “the gain-augmented feature-based voice data”

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The independent claim 1, 8 and 15 are directed towards the abstract idea of:
“A computer-implemented method, executed on a computing device, comprising: receiving feature-based voice data associated with a first acoustic domain; and performing one or more gain-based augmentations on at least a portion of the feature-based voice data, thus defining gain-augmented feature-based voice data.”

The limitation of “receiving …” and “performing ...”, under broadest reasonable interpretation, as drafted, covers a human performing mental processing and utilizing concepts using pen and paper. An ordinary person skilled the art world be able receive the feature-based data associated with acoustic domain since it is considered as an extra-solution activity of data gathering/ collection. As for the limitation of performing gain-based augmentation on the voice data, it can be considered as a process of modifying collected data. This modification of data, also known as augmentation, can be performed by a person skilled in the art by simply manipulation gain of the voice data through mathematical computations of amplitude manipulation using pen and paper. Similarly, the selection of a target acoustic domain and thereafter mapping the voice data from one domain to another is also something that can be accomplished by one with ordinary skill in the art by manipulations using mathematical calculations. 

As seen in the claim set, claims 1, 8, and 15 cover similar scope of invention. However, claim 1 is a method claim while claims 8 and 15 are computer readable medium (CRM) and system claim respectively. Claims 1 method of using correspond with each claimed element mentioned in claim 8 and 15. Therefore, all the mentioned abstract idea explanation of claim 1 above stands true for both claim 8 and 15.

The judicial exception is not integrated into a practical application. In particular claim 1, 8, and 15 recites additional elements – “computing device”, “computer-implemented”, “non-transitory computer readable medium”, “processor”, and “memory”. All of these elements are cited at a very high level of generality and do not add meaningful limits to the abstract ideas being performed. The additional element, “processor”, is used to perform generic abstract idea. Furthermore, a processor is considered as a generic element that can be found in most computer devices. As for the additional element, “memory”, it adds no meaningful limits to the claim and it is only used for data and instruction storing purposes. Similar to a processor, the element of memory is considered as generic and is known to be found in most computer devices. Lastly, the additional elements, “non-transitory computer-readable storage medium” (CRM), “computing device”, and “computer-implemented”, are considered as a well-known generic component used conventionally in the art. Also, it is known that CRM or computer implementation of an abstract idea is not a factor that weighs in favor of patentability under subject matter eligibility. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The dependent claim 2, 9 and 15 are directed towards the abstract idea of receiving selection of target acoustic domain. The receiving or collecting the acoustic domain is a data gathering process and can be considered as extra-solution activity which can also be performed by a human as well. Use of a generic interface and database again add no meaningful limitations to the claims. 

The dependent claim 3, 9, and 16 are directed towards the abstract idea of performing gain-based augmentation on feature-based voice data which also include basing the augmentation on the target acoustic domain. As mentioned earlier for claim 1, performing gain-based augmentation on the voice data is a process of modifying collected data. This modification of data, also known as augmentation, can be done by a person skilled in the art by simply manipulation gain of the voice data through mathematical computations of amplitude manipulation. As for the limitation of augmentation based upon target acoustic domain, a person skilled in the art would be able to mentally process the target domains and extract relevant features such as gain/ intensity. A manipulation then can be performed on the amplitude, using mathematical approach, such that the voice data can either match or relate to certain target acoustic domain features such as gains/ intensity at certain points.

The dependent claim 4, 11, and 18 are directed towards the abstract idea of determining gain levels associated with target acoustic domain. A person skilled in the art would be able to mentally process the respective acoustic domain and figure out the gain of the respective domain. For example, by using the amplification present in the waveform within a specific domain, a person via the use of mental processing would be able to figure out the different gain/ amplitude level distribution at different points of the domain.

The dependent claim 5, 12, and 19 are aimed toward the abstract idea of performing augmentation on voice data which includes augmenting the voice data based on the gain level distribution of the target domain. The limitation of augmenting voice data based on the gain level distribution is nothing more than mentally processing the distribution of gain levels and trying to replicate those gain distributions on the voice data. This replication or modification of data can be performed by an individual skilled in the art through amplitude manipulation of data, such that voice data can closely match the target. All of this can be performed using mathematical computation and mental processing and illustrating the relevant data down on paper.

The dependent claim 6, 13, and 20 (line 4) are directed towards the abstract idea of specifying that the gain-based augmentation includes amplification of data. The amplification of data is nothing more than manipulating amplitudes/ decibels and have them increase in ratios such that the data is amplified and an augmented data is generated. A person skilled in the art would be able to manipulate the voice data accordingly by doing wavefunction amplitude manipulation using mathematical concepts relating to signal processing and putting them down on paper.

The dependent claims 7, 14, and 20 (line 5) are directed towards the abstract idea of specifying that gain-based augmentation includes attenuating of data. The attenuation of data is again nothing more than manipulating amplitudes/ decibels to reduce the strength or the gain ratio. This attenuation process can be performed by a person skilled in the art by changing the attenuation coefficient of the voice data or by changing the intensity measure of the voice data. All of this processing can be performed using mathematical computation and putting concepts down on paper without a need of additional elements.

The dependent claims mention of additional elements such as “processor”, “computing system”, “computer program product”, and “computer-implemented”. All of these additional elements are presented in a very generic format and are well known components used in most of the conventional computing device such as laptop, smartphone, computer, etc. Therefore, dependent claims do not impose the judicial exception being integrated into a practical application and further fails to include additional elements that are sufficient to amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laput (US-20200051544-A1) in view of Lu (US-20190035415-A1)

Regarding claim 1, Laput teaches a computer-implemented method, executed on a computing device (Paragraph 0010), comprising: receiving feature-based voice data associated with a first acoustic domain (Fig 1-3, show sound effect database being used; Paragraph 0026, mention of database can be existing database such as BBC sound library, network sound library, Soundsnap, FreeSound and AudioSet; also see, Paragraph 0006, mention of acoustic domain); and performing one or more gain-based augmentations on at least a portion of the feature-based voice data, thus defining gain-augmented feature-based voice data (Fig 1 and 5 show augmentation occurring; Paragraph 0032-0033, 0046 and Fig 6 show an example of amplification based augmentation).

Even though Laput does mention sound effects relating to voice being used (Paragraph 0067, which include bark, speech, laugh, and cough, all of which can be associated with voice data), Laput fails to specifically specify the database (Paragraph 0026; Laput is using existing database such as BBC sound library, network sound library, Soundsnap, FreeSound and AudioSet) being used consist of variety of voice data. However, Lu does teach the receiving speech data from an end service (Lu, para 23);

Lu also teaches receiving a selection of a target acoustic domain and mapping the feature-based voice data from the first acoustic domain to the target domain (Para 92 and figure 6, teach receiving a user's speech signal via a microphone. The user's speech signal is transformed to time and frequency domain signal. A frequency band included in the time and frequency domain signal may be selected. Depending on the exemplary implementation, one or multiple frequency bands may be selected. A time and frequency domain signal may be filtered based on the selected frequency band. A weight may be estimated based on an input signal power and, an early reverberation signal power and/or a late reverberation signal power);

Laput and Lu can be considered as analogous art as they belong to a similar field of endeavor in audio processing. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Lu (Use of time/frequency domain transformation) with those of Laput (Use of an acoustic activity recognizer) so as to minimize various error rates and the degradation of the speech portion of a speech input signal (Lu, para 18). 

Regarding claim 8 and 15, As seen in the claim set, claims 1, 8, and 15 cover similar scope of invention. However, claim 1 is a method claim while claims 8 and 15 are computer program product on a computer readable medium and system claim respectively. Claims 1 method of using correspond with each claimed element mentioned in claim 8 and 15. Furthermore, Laput teaches the computer program (Paragraph 0009), computer readable medium (Paragraph 0099, line 1-7), processor (fig 4 and Paragraph 0078), and memory (fig 4 and Paragraph 0078) mentioned in claims 8 and 15. Therefore, claim 8 and 15 are rejected under same rationale as claim 1

Regarding claims 2, 9 and 16, Laput in view of Lu teaches the computer-implemented method of claim 1, the computer program product of claim 8, and the computing system of claim 15; further comprising: receiving the selection of the target acoustic domain via at least one of a user interface and a database (Laput, Fig 1, Paragraph 0006, mention of sound effect projected into acoustic domain; also, Paragraph 0049 and 0052 mention the acoustic processing and mixing input sound effects to a projected/ augmented variant. Here the projected/ augmented variant of interest in each processing can be considered as the target. Further, para 26 teaches using existing database such as BBC sound library, network sound library, Soundsnap, FreeSound and AudioSet, while para 103 teaches use of a computer system as an interface).

Regarding claim 3, 10, and 17, Laput in view of Lu teaches the computer-implemented method of claim 2, the computer program product of claim 9, and the computing system of claim 16; wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data based upon, at least in part, the target acoustic domain (Laput, Fig 1 and 5 show augmentation process being performed; Paragraph 0006, 0049, 0052 show projection/ augmentation variant aspect using acoustic processing; Paragraph 0032-0033, 0046 and Fig 6 show an example of amplification based augmentation). Here amplification base augmentation can be equated to gain-based augmentation and the target domain mentioned is the domain of interest that may be used as part of amplification-based augmentation.

Regarding claim 4, 11 and 18 Laput in view of Lu teaches the computer-implemented method of claim 2, the computer program product of claim 8, and the computing system of claim 15; further comprising: determining a distribution of gain levels associated with the target acoustic domain (Laput, Fig 1, Paragraph 0032-0035 and Fig 6; Paragraph 0033 mentions specifically of variant decibel levels for augmentation depending on what acoustic version of sound in desired; also see Paragraph 0049 and Fig 8 that show different classes).

Regarding claim 5, 12, and 19, Laput in view of Lu teaches the computer-implemented method of claim 4, the computer program product of claim 11, and the computing system of claim 18; wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data based upon, at least in part, the distribution of gain levels associated with the target acoustic domain. (Laput, Fig 1 and 5 show augmentation process being performed; Paragraph 0006, 0049, 0052 show projection/ augmentation variant aspect using acoustic processing; Paragraph 0032-0033, 0046 and Fig 6 show an example of amplification-based augmentation; here, Paragraph 0033 mentions specifically of variant decibel levels for augmentation depending what acoustic version of sound in desired). Here amplification base augmentation can be equated to gain-based augmentation and the target domain mentioned is the domain of interest that may be used as part of amplification-based augmentation. 

Regarding claim 6 and 13, Laput in view of Lu teaches the computer-implemented method of claim 1 and the computer program product of claim 8, wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes amplifying at least a portion of the feature-based voice data (Laput, Fig 6 show example of augmentation which include amplifying; also see, paragraph 0033).

Regarding claim 7 and 14, Laput in view of Lu teaches the computer-implemented method of claim 1 and the computer program product of claim 8, wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes attenuating at least a portion of the feature-based voice data (Laput, Fig 6, show example of attenuation where it can be seen the sound is being transformed into quieter format; Also see, Paragraph 0033).

Regarding claim 20, Laput in view of Lu teaches the computing system of claim 15, wherein performing the one or more gain-based augmentations to the at least a portion of the feature-based voice data includes one or more of: amplifying at least a portion of the feature-based voice data (Laput, Fig 6 show example of augmentation which include amplifying; also see, paragraph 0033); and attenuating at least a portion of the feature-based voice data (Laput, Fig 6, show example of attenuation where it can be seen the sound is being transformed into quieter format; Also see, Paragraph 0033).

Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Roblek (U.S. Patent Application Publication # 2017/0330071 A1), Lou (U.S. Patent Application Publication # 2013/0151247 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)